Case 6:16-cr-00262-JA-T_S Document 211 Filed 10/26/20 Page 1 of 4 PagelD 8145

 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:16-cr-262-Orl-28TBS
LEONE ALFANO LA CAVA

 

ORDER

 

Defendant Leone Alfano La Cava’s Emergency Motion for Sentence Reduction to
Time Served Pursuant to 18 U.S.C. § 3582(c)(1)(A) and Corona Virus (Covid-19) (Doc.
208) is before the Court for consideration. The Government opposes the motion. (Doc.
210). Because Defendant La Cava failed to exhaust his administrative remedies, his
motion is due to be denied.

Defendant La Cava pled to Count One of the Superseding Indictment, conspiracy
to commit wire fraud in violation of 18 U.S.C. § 1349. (Doc. 86). Defendant La Cava
participated in a conspiracy to engage in a wire fraud scheme for the purpose of obtaining
funds from individuals located in Italy through real estate investments offered in connection
with two businesses he owned in Florida. Rather than use the proceeds received from
investors to purchase any properties they believed they were buying, Defendant La Cava
diverted some of the funds for personal use. (/d.). Defendant La Cava and his conspirators
defrauded approximately 93 known victims and promised to sell 67 different properties to
those victims. (/d.). Of those, only 4 resulted in victims receiving title to the property they
believed they were purchasing. (/d.). Of the other sales, 32 involved properties Defendant
La Cava never owned, 17 involved properties that did not exist, and 14 involved properties

that Defendant La Cava sold to someone else. (/d.). The total amount of loss to the victims

 
Case 6:16-cr-00262-JA-T_S Document 211 Filed 10/26/20 Page 2 of 4 PagelD 8146

 

was $5,298,979.65. (PSR, Doc. 145). Defendant La Cava agreed and acknowledged that
he diverted funds from investors to purchase real estate and vehicles for himself or his co-
conspirator. (Doc. 86). On August 17, 2018, this Court sentenced Defendant La Cava to
97 months followed by three years of supervised release. (Docs. 150, 155). Defendant is
63 years old and his projected release date is August 29, 2025. (Doc. 210).

Defendant, relying on 18 U.S.C. § 3582(c)(1)(A), argues the Covid-19 pandemic
and his health problems are extraordinary and compelling reasons sufficient to release him
to time served.

The Court must first consider whether Defendant has exhausted his administrative
remedies. Under 18 U.S.C. § 3582(c)(1)(A), as amended by Section 603(b) of the First
Step Act, the Court may act “upon motion of the Director of the Bureau of Prisons, or upon
motion of the defendant after the defendant has fully exhausted all administrative rights to
appeal a failure of the Bureau of Prisons to bring a motion on defendant's behalf or the
lapse of 30 days from the receipt of such a request by the warden of the defendant's facility,
whichever is earlier.”

Defendant asked the Warden for relief on August 31, 2020 (Doc. 208-1) and on
September 10, 2020, the Warden denied Defendant's request. (Doc. 208-2). While the
Warden’s letter does not address the appeal process, Defendant had twenty days to appeal
the Warden's denial to the Regional Director of the BOP, and if denied at that level, thirty
days to appeal to the General Counsel. 28 C.F.R. § 542.15(a). The General Counsel is
the final administrative appeal. (/d.).

Twenty days expired on September 30, 2020. That day has come and gone and

there is no indication Defendant commenced an appeal. Neither the Government nor

 
Case 6:16-cr-00262-JA-T_S Document 211 Filed 10/26/20 Page 3 of 4 PagelD 8147

Defendant has supplied evidence of an appeal;' rather, both rely on the “lapse” of 30 days
from the submission of Defendant’s request to argue the Court may now consider
Defendant’s motion. But 18 U.S.C. § 3582(c)(1)(A) is clear: this Court can only act on a
motion from Defendant when his request to the warden has lapsed after 30 days or
Defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on his behalf. Here, Defendant's request did not lapse as the
warden responded and Defendant did not appeal the warden’s decision. See United States
v. Wojt, No. 8:18-cr-00417-T-O2AEP, 2020 WL 3128867, at *1 (M.D. Fla. June 12, 2020)("A
warden’s denial does not constitute a final administrative decision and as Defendant
provides no evidence of an appeal, Defendant has not exhausted his administrative
remedies.”).

Because the Government has agreed Defendant has exhausted his administrative
remedies (Doc. 210 at 10), the Court must consider whether the issue is waived. The
Eleventh Circuit has not yet considered whether the exhaustion of administrative remedies
as set forth in 18 U.S.C. § 3582(c)(1)(A) may be waived. The district courts are split on
the issue. Many have concluded it cannot be waived (United States v. Smith, No. 8 :17-cr-
412-T-36AAS, 2020 WL 2512883, at *4 (M.D. Fla. May 15, 2020)(collecting cases)), while
others have concluded it can be waived (United States v. Smith, No. 12 Cr. 133 (JFK),

2020 WL 1849748, at *2 (S.D.N.Y. April 13, 2020)(collecting cases)). This Court agrees

 

that exceptions cannot be read into statutory exhaustion requirements where Congress

has provided otherwise such as set forth in 18 U.S.C. § 3582(c). See e.g., Ross v. Blake,

 

1 The Government confirms that Defendant “failed to file an administrative appeal
of the Warden’s decision.” (Doc. 210 at 10).

 
Case 6:16-cr-00262-JA-T_S Document 211 Filed 10/26/20 Page 4 of 4 PagelD 8148

 

 

136 S. Ct. 1850 (2016). Thus, the Court concludes the exhaustion of administrative
remedies in 18 U.S.C. § 3582(c) cannot be waived.

The failure to exhaust administrative remedies within the BOP is fatal to a
defendant’s motion for compassionate release. United States v. Raia, 954 F. 3d 594, 597
(3d Cir. 2020). (“Given BOP’s shared desire for a safe and healthy prison environment,
we conclude that strict compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on
added—and critical—importance.”); see also United States v. Estrada Elias, No. 6: 06-096-
DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21, 2019); accord United States v. Elgin,
Case No. 2:14-cr-129- JVB-JEM, 2019 U.S. Dist. LEXIS 86571, *2-3 (N.D. Ind. May 23,
2019); cf United States v. Leverette, 721 F. App’x 916, 917 (11th Cir. 2018) (exhaustion
of BOP remedies is requisite for judicial review under 28 U.S.C. § 2241).

Accordingly, having considered the above, Defendant's Emergency Motion for
Sentence Reduction to Time Served Pursuant to 18 U.S.C. § 3582(c)(1)(A) and Corona

Virus (Covid-19) (Doc. 208) is DENIED.

 
 
   

DONE and ORDERED in Orlando, Flori

 

Uréted States District Judge

Copies furnished to:

United States Attorney

United States Probation Office
Leone Alfano La Cava

 
